Citation Nr: 1828388	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to psychophysiological nervous system reaction manifested by headaches, dizziness, syncope, and low back disability.


	REPRESENTATION	 

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to August 1969.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012, and the Veteran perfected his appeal (via a Form 9) in April 2012.  

In June 2017, the Board remanded the claim for further evidentiary development, to include a supplemental VA clinical opinion.  The Board, however, finds that there has not been substantial compliance with its June 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claim.  Unfortunately, the September 2017 VA opinion (obtained pursuant to the June 2017 Board Remand) is inadequate because the examiner, despite the Board's specific directives, did not provide supporting rationale for his opinions.  Stegall, 11 Vet. App. at 271.

In the June 2017 Remand, the Board highlighted how the opinion provided from Dr. D. Newsome was insufficient upon which to grant service connection as he provided two conflicting opinions.  More specifically, in one opinion, Dr. Newsome stated that the Veteran's head injury in service was severe enough to have led to his severe cervical spine stenosis; in another opinion, he stated that the later injuries, to include the Veteran's seizures, have more likely than not led to multiple injuries including his cervical spine stenosis.  Additionally, the Board noted that Dr. Newsome did not provide an adequate rationale for his opinions.  

Accordingly, the Board determined that the opinion met the requirements for VA to obtain a more complete opinion.  On remand, the Board directed the RO to obtain any outstanding treatment records and to obtain a supplemental clinical opinion.  Additional treatment records were obtained; however, the supplemental clinical opinion returned to the Board was inadequate for several reasons.    

A supplemental VA opinion was rendered in September 2017.  Pursuant to the Board's remand directives, the Board first requested an opinion as to whether the Veteran's cervical spine disability was causally related to a 1969 head injury.  In response, the examiner stated that the incident was unlikely to cause the current condition.  As supporting rationale, the examiner also stated that the Veteran's service treatment records were silent for any cervical spine condition and that the Veteran's treatment records were silent for cervical spine stenosis or a neck injury prior to 1998.    

In addressing a July 2004 VA radiology record and loss of cervical lordosis with early potential in developing a swan neck deformity, the examiner noted that many people have degenerative disc disease, but have no pain or other symptoms.  The examiner also stated that disc herniation and degeneration was due to age range, by specifically noting that more than 60 percent of people show evidence of disc degeneration past the age of forty and by including that current medical literature supported the assertion.

In addressing a June 2006 nursing note which reflected that the Veteran reported that he fell while getting out of a van and twisting his neck, the examiner concluded that the incident was unlikely to cause the current condition.  No supporting rationale was provided.  

In addressing the Veteran's lay statements as to the onset of his neck pain in 1998, the examiner noted that it was unlikely to cause a current condition.  No supporting rationale was provided.  

In addressing the September 1992 radiology findings of a left occipital lobe abnormality, the examiner stated that there was no relation whatsoever to current 
issues.  No supporting rationale was provided.  

In addressing whether the Veteran's service-connected psychophysiological 
nervous system reaction caused dizziness and syncope which could lead to falls, the examiner stated that there was no direct evidence that any such falls would cause DJD/DDD of the spine.  No supporting rationale was provided.  

In addressing the May 2012 opinion authored by Dr. Newsome, the examiner stated that Dr. Newsome's opinion was without basis in facts and was speculative in nature.  No supporting rationale was provided.  

Lastly, the examiner noted that there was no increase in the Veteran's cervical spine disability due to service-connected psychophysiological nervous system reaction symptoms of dizziness and syncope which could cause falls and that if any increase was present, it was due to natural progression.     

Based on the September 2017 examiner's responses, as stated above, the Board finds the obtained medical opinion to be inadequate.  Specifically, the VA examiner did not address the Veteran's lay statements, used the absence of service treatment records as support for the opinions, provided speculative opinions which were generalized and conclusory in nature, did not include supporting rationale in support of opinions provided, and used the incorrect legal standards.  As such, the Board finds that there has not been substantial compliance with the remand directives; thus, a remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding, relevant VA and non-VA treatment records.

2.  Obtain a supplemental opinion from a suitable clinician 
who has never examined the Veteran as to the following (an examination should be scheduled only if deemed necessary by the opinion provider):

i.  Is it as likely as not (50 percent or greater) that the Veteran has a current cervical spine disability causally related to a 1969 head injury?  The clinician should consider the pertinent evidence of record to include:

a) the January 24/29, 1969 STR which notes that the Veteran had been struck on the head approximately 8 months earlier by the hood of a truck; 

b) July 2004 VA radiology records noting degenerative changes, loss of cervical lordosis with early potential developing swan neck deformity; 

c) a June 2006 VA nursing note which reflects that the Veteran reported that he fell while getting out of a van the previous Saturday and twisted his neck; 

d) the November 2008 diagnosis of disc herniation; 

e) the 2009 finding of severe cervical spine stenosis; 

f) the Veteran's statement as to the onset of neck pain in 1998 which is predominantly on the right; 

g) the September 1992 radiology findings of a left occipital lobe abnormality; and 

h) the Veteran's service-connected psychophysiological nervous system reaction causes dizziness and syncope which can cause falls.
**Review of the entire claims file is required, and the 
examiner must indicate that such a review was conducted.  

**Note that the lack of documented treatment in service, 
while probative, cannot serve as the sole basis for a 
negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the Veteran's cervical spine disability.

**The examiner must answer all questions and consider the pertinent evidence of record of (a) - (h), as stated above.

**The examiner must explain the reasons behind any opinions expressed and conclusions reached.  The examiner should also include reasons and bases for citing to any referenced medically accepted principles, including explaining why they are appropriate for application in this instance.  

**The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

**If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

ii.  Is it at least as likely as not (50 percent or higher 
degree of probability) that the Veteran's cervical spine disability was caused by falls due to the Veteran's service-connected psychophysiological nervous system reaction?

iii.  Is it at least as likely as not (50 percent or higher degree of probability) that there has been any increase in the Veteran's cervical spine disability due to the Veteran's service-connected psychophysiological nervous system reaction symptoms of dizziness and syncope which can cause falls. 

If so, the examiner should state the level of disability prior to aggravation and the level of disability after aggravation. 

Please provide a complete rationale for all opinions expressed.

3.  Following completion of the above, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




